Per Curiam.
The pardon itself should have been produced, or its loss accounted for. The English law requires it to be authenticated with the great seal, because the king’s sign manual or privy seal maybe retracted. Gully’s Case, Leach 116; Rex v. Warwick, 5 St. Tr. 166, and Rex v. Miller, 2 Bl. Rep. 797, are in point. Are the governor’s minutes less revocable ?• The recital in the extract that the pardon was granted, amounts but to a present decision in favour of the convict’s prayer, and an order to let the warrant issue; but till it was actually issued, it might be recalled. The minute, therefore, was not primary evidence of a pardon, though it might be competent if the warrant were shown to be lost or destroyed.
Judgment reversed, and a venire facias de novo awarded.